DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In view of the Appeal Brief filed on December 30th 2021, PROSECUTION IS HEREBY REOPENED. A Non-Final Office action is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/WILLIAM L BASHORE/               Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                         


3.	According to paper filed October 19th 2020, claims 1-27 are pending for examination with a January 22nd 2016 priority date under 35 USC §120 and 35 USC §119(e ).
	By way of said Amendment, claims 2-8, 19-23, and 25-27 are canceled. Claims 1 and 17 are amended. In view of said Amendment, claim rejections under 35 USC §112(b) are withdrawn.

Double Patenting
4.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/
guidance/eTD-info-I.jsp.

5.	Claims 1, 9-18, and 24 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,401,971. Although the claims at issue are not identical, they are not patentably distinct from each other; further, it would prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
against the later invention.

9.	Claims 1, 9-12, 14-18, and 24 are rejected under 35 U.S.C. §103 as being unpatentable over Marsden et al. (US 2012/0206384), hereinafter Marsden et al., and further in view of Clark et al. (US 2009/0236210), hereinafter Clark.

Claim 1
“initiating a cleaning cycle and showing a cleaning indicator on said display” Marsden et al. [0002] discloses “clean and disinfect commonly-touched surfaces in order to reduce cross contamination leading to hospital-acquired infections” and Marsden et al. [0015] discloses “a virtual image of the touch surface device on display attached to the touch surface or the display of a computer”;

“monitoring key presses on the keyboard caused by said wipe-down process to determine which keys have been wiped and cleaned” Marsden et al. [0015] discloses “the color of the virtual surface changes as the real surface is wiped”. Also, Marsden et al. [0009] to [0011] teaches the application of its invention to a keyboard, and that the same capacitance/vibration sensors that detect key selections/contaminations, can be used to determined how well it has been cleaned.

“indicating on said display the keys of the keyboard that have not been pressed and require the person to apply the wipe-down process” Marsden et al. [0015] discloses “the color of the virtual surface changes as the real surface is wiped”. It is noted that Marsden teaches that the sensors are arrayed over the Marsden et al. [0034] to [0036] teaches a virtual “heat map”, which uses colors to dynamically display contaminated vs cleaned parts of a surface. Marsden’s invention can be applied to a keyboard, therefore it is reasonable that points of interest include the individual keys of said keyboard, since it is at least obvious that finger contact with keys generally reflect major areas of keyboard contamination;

“determining when a predetermined number of keys of the keyboard have been pressed during the wipe-down process to calculate when the cleaning cycle is complete” Marsden [0009] - [0011] teaches touch/vibration sensors arrayed over the entire surface of a keyboard, and that these same sensors can be used to detect how well said keyboard has been physically wiped. Marsden [0015], [0036] teaches displaying a “heat map” where contaminated keyboard areas are displayed in a different color, and that the level of wipe completeness is determined by a “policy-based rule set”.
Since an obvious goal is to achieve disinfection of the entire keyboard, the initially displayed heat map will include an area of contamination (including any finite number of keys within the contaminated area), therefore disinfection of the keyboard will be complete when the user has successfully wiped the predetermined area, including all of the keys within said area. Clark [0141] discloses “the clean mode system is operational for only a predetermined period of time”.
Marsden et al. and Clark disclose analogous art. However, Marsden et al. does not spell out the “cleaning time” as recited above. Said feature is disclosed in Clark. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate said feature of Clark into Marsden et al. to enhance its cleaning cycle monitoring functions.



Claim 9
“wherein the step of initiating a cleaning cycle includes providing a pushbutton on said keyboard that starts the cleaning cycle” Clark [0104] teaches a single cleaning button on a keyboard, also see Clark Figure 9 item 600. It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to apply Clark to Marsden, providing Marsden the convenience of a single button to initiate cleaning that Clark provides.

Claim 10
“recording data regarding each cleaning cycle on the computer” Marsden et al. at least abstract discloses “sensors that detects events… including… users’ touches, movement of the surface, when liquid is present in the surface, when there has been a change of users, time passage since the last cleaning”.

Claim 11
“wherein said data includes the time and date of each cleaning cycle, and the identification of the person during each cleaning cycle” Marsden et al. abstract, also [0008] discloses “sensors that detects events… including… time passage since the last cleaning”, to accurately detect elapsed time since last cleaning. Marsden [0018] also teaches a detection of a change of user. Clark [0131] teaches a user entering a date of required cleanings (i.e. day/week/month/year, etc.). Also, Clark [0093] teaches “login” by a new user, which implies user identification. It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to apply Clark to Marsden, providing Marsden the benefit of increased recordation accuracy that Clark provides.

Claim 12
“wherein said data includes whether each cleaning cycle was carried out to completion” Clark [0141] discloses “the clean mode system is operational for only a predetermined period of time… If the time has not expired, then the keyboard remains in the clean mode until the user represses the activation button 600”; the “not expired time” indicates the cleaning is not complete. It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to apply Clark to Marsden, providing Marsden the benefit of more accurate record keeping that Clark provides.

Claim 14
“wherein the step of initiating a cleaning cycle includes establishing a calendar reminder for conducting a cleaning cycle” Marsden et al. [0005] discloses “a sensor and warning system… when the number of keystrokes and/or time interval has surpassed a certain maximum and warns the user that it is time to clean the keyboard”. Clark [0131], and [0133] teaches a user entering predetermined times that cleaning will be required, and display of messages indicating when a cleaning is currently required, along with the next scheduled cleaning. It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to apply Clark to Marsden, providing Marsden the convenience of more accurate record keeping and visual reminders that Clark provides.

Claim 15
“wherein the step of initiating a cleaning cycle includes counting the total elapsed time that the keyboard has been used since a previous cleaning cycle” Marsden et al. abstract discloses “sensors that detects events… including… time passage since the last cleaning”, to accurately detect elapsed time since last cleaning, the recorded “date” is inherently disclosed.

Claim 16
“wherein the step of initiating a cleaning cycle includes counting the total number of users of the keyboard since a previous cleaning cycle” Marsden et al. at least abstract discloses “sensors that detects events… including… users’ touches, movement of the surface, when liquid is present in the surface, when there has been a change of users, time passage since the last cleaning”.

Claim 17
Claim 17 reflects substantially similar subject matter as claimed in claim 1, and in further view of the following, is rejected along the same rationale.

“logged-in user identification” Clark [0093] teaches “login” by a new user, which is a form of user identification. It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to apply Clark to Marsden, providing Marsden the benefit of increased recordation accuracy that Clark provides.

“displaying a cleaning message to the logged-in user that a cleaning cycle is required” Clark [0133] teaches a display of messages indicating when a cleaning is currently required, along with the next scheduled cleaning. It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to apply Clark to Marsden, providing Marsden the convenience of more accurate record keeping and visual reminders that Clark provides to the warning system of Marsden.

“reporting the cleaning cycle results” Marsden [0008] teaches reporting of cleaning status to a host computer, then to a server.

Claim 18
“incentivizing compliance with said cleaning message through positive reinforcement messages to the responsible individual for cleaning cycle completion, and sanctions for ignoring a cleaning message or failing to complete the cleaning cycle” Marsden et al. discloses a virtual “heat map” display showing contaminated areas of a keyboard in a certain color. As a user physically wipes the keyboard, the colors are erased accordingly, which is a form of positive visual reinforcement. In addition, Marsden et al. teaches adequate cleaning cycles tied to a cleaning policy and various warnings that are not removed until the keyboard is adequately wipes. Said warnings serve as a form of sanction (i.e., a negative messaging).

Claim 24
“a graphic depiction of a timer that sets a dwell period to be observed to allow cleaning compounds of the wipe-down process to adequately disinfect the keyboard” Clark [0090] discloses “the predetermined time interval (monitored by, for example, a timer) is reset to time equal to zero” and Clark [0094] , and  Fig. 21 discloses “a graphical user interface is operably connected to the keyboard assembly 300 to permit a user to selectively change the parameters of the predetermined interval”. It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to apply Clark to Marsden, providing Marsden the added insurance of time intervals to Marsden’s sensor detection of successful wet cleaning.

10.	Claim 13 is rejected under 35 U.S.C. §103 as being unpatentable over Marsden et al. (US 2012/0206384), hereinafter Marsden et al., in view of Clark et al. (US 2009/0236210), hereinafter Clark, and further in view of Marsden (US 2009/0073128), hereinafter Marsden ‘128.

Claim 13
“wherein the keyboard comprises an image of a keyboard on a touchscreen display” Marsden ‘128 [0021] discloses “a virtual image of the keys through a transparent top planar surface”.

Marsden et al., Clark, and Marsden disclose analogous art. However, Marsden et al. does not spell out the “virtual image of keys” as recited above. Said feature is disclosed in Marsden. Hence, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to incorporate said feature of Marsden ‘128 into Marsden et al. to enhance its cleaning cycle monitoring functions.

Response to Arguments
11.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ruay Ho/Primary Patent Examiner, Art Unit 2175